Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-7-2004

La v. Hayducka
Precedential or Non-Precedential: Non-Precedential

Docket No. 03-4374




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"La v. Hayducka" (2004). 2004 Decisions. Paper 96.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/96


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                   NOT PRECEDENTIAL

         UNITED STATES COURT OF APPEALS
              FOR THE THIRD CIRCUIT


                       No. 03-4374


                VAK LA, Individually and as:
             Administrator Ad Prosequendum Of
       the Estate of Kyung-Ho LA and Myung-Ok LA;
                      MYUNG-OK LA

                            v.

      RAYM OND HAYDUCKA; SCOTT W ILLIAMS;
        KENNETH DROST; LEONARD HIBBITTS;
  PAT O'BRIEN; JEFF KARPISCAK; RICHARD SCHW ARZ;
      SOUTH BRUNSWICK POLICE DEPARTMENT;
    MICHAEL PAQUETTE, South Brunswick Police Chief;
      JOHN DOES 1-20; ABC CORPORATION 1-100

                   Raymond Hayducka,

                        Appellant


ON APPEAL FROM AN ORDER OF UNITED STATES DISTRICT
      COURT FOR THE DISTRICT OF NEW JERSEY

               (Dist. Court No. 00-CV-3045)
           District Court Judge: Alfred M. Wolin


         Submitted Under Third Circuit LAR 34.1(a)
                    November 1, 2004


                 (Filed December 7, 2004)
                 Before: ALITO, BARRY, and FUENTES, Circuit Judges

PER CURIAM:

       Because we write only for the parties, we need not review the facts of this case.

We dismiss this appeal for lack of jurisdiction.

       Defendant claims that this Court has subject matter jurisdiction over his “appeal

from the final order of the District Court denying Appellant’s summary judgment motion

on the issue of qualified immunity dated September 26, 2003.” Hayducka’s Brief at 2.

Under 28 U.S.C. § 1291, this Court may review only “final decisions” of District Courts.

Denials of summary judgment generally do not qualify as “final” for the purposes of §

1291 because they allow litigation to continue; they are “but steps toward the final

judgment in which they will merge.” See Cohen v. Beneficial Industrial Loan Corp., 337

U.S. 541, 546 (1949); Hamilton v. Leavy, 322 F.3d 776, 781-82 (3d Cir. 2003).

       Defendant relies on the collateral order doctrine, an exception to the final decision

requirement of § 1291. The collateral order doctrine gives this court jurisdiction to

review a District Court’s decision “if it (1) conclusively determines a disputed question,

(2) resolves an important issue completely separate from the merits of the action, and (3)

is effectively unreviewable on appeal from a final judgment.” Id. (citations omitted).

Certain denials of summary judgment on the issue of qualified immunity are immediately

appealable under the collateral order doctrine. “[A] district court's denial of a claim of

qualified immunity, to the extent that it turns on an issue of law, is an appealable ‘final



                                              2
decision’ within the meaning of 28 U.S.C. § 1291 notwithstanding the absence of a final

judgment.” Mitchell v. Forsyth, 472 U.S. 511, 530 (1985) (emphasis added). See also

Harlow v. Fitzgerald, 457 U.S. 800, 816-19 (1982).

       In Mitchell, the facts were straightforward and undisputed. The parties agreed that

in November 1970, the Attorney General authorized a warrantless wiretap based on a

domestic threat to national security. The only question was whether this violated “clearly

established” law, given that the Supreme Court did not declare such wiretaps illegal until

over a year later. This was a purely legal question, separate from the merits, and failure to

decide it on interlocutory appeal would defeat the purpose of qualified immunity, which

is “an entitlement not to stand trial or face the other burdens of litigation.” Saucier v.

Katz, 533 U.S. 194, 200 (2001) (quoting Mitchell, 472 U.S. at 526).

       Disputed factual questions based on qualified immunity, on the other hand, are not

directly appealable under the collateral order doctrine. In an excessive force case much

like this one, the Supreme Court held that “a defendant, entitled to invoke a qualified

immunity defense, may not appeal a district court’s summary judgment order insofar as

that order determines whether or not the pretrial record sets forth a ‘genuine’ issue of fact

for trial.” Johnson v. Jones, 515 U.S. 304, 319-20 (1995). The Seventh Circuit, whose

judgment was affirmed, stated the issue even more clearly: “Defendants do not deny that

if they beat the plaintiff, as he believes they did, then they lack immunity. Whether they

beat the plaintiff is a question that must be resolved before it may be reviewed on



                                              3
appeal.” Jones v. Johnson, 26 F.3d 727, 728 (7th Cir. 1994) (per curiam) (emphasis in

original). In other words, an appellate court can not decide whether defendants violated

“clearly established” law when the underlying facts remain in dispute.

       Johnson, not Mitchell, controls in this case, because critical facts remain

unresolved. Here, Plaintiffs and Defendants offer two competing stories. In Plaintiffs’

version, Kyung-Ho La was not moving toward Sargeant Hayducka when he was shot.

Defendants disagree, maintaining that Kyung-Ho was lunging at Sargeant Hayducka with

a 15-inch sword. The District Court carefully considered the evidence, and found “that

the dispute, generated by Defendant’s testimony and Dr. Hofman’s expert opinion, as to

whether or not the victim lunged at Defendant, creates a material issue of fact that must

be presented to a jury.” Joint Appendix at 17. Further, it concluded that “[i]f the

Hofman Opinion’s version of the events are credible and Kyung-Ho was not lunging, but

was crouching away from Hayduka then, the shooting may have been unreasonable in

light of Kyung-Ho’s right to be free from the use of excessive force.” Id. at 55.

       Because these factual issues are unresolved, neither the District Court nor this

Court can decide if Sargeant Hayducka violated “clearly established” law. See Forbes v.

Township of Lower Merion, 313 F.3d 144, 147 (3d Cir. 2002) (“we may ‘review

whether the set of facts identified by the district court is sufficient to establish a violation

of a clearly established constitutional right,’ but we may not ‘consider whether the

district court correctly identified the set of facts that the summary judgment record is


                                               4
sufficient to prove”) (quoting Ziccardi v. City of Philadelphia, 288 F.3d 57, 61 (3d Cir.

2002)). Therefore, the qualified immunity issue in this case is not a collateral order

“completely separate from the merits,” and we apply the typical rule that denials of

summary judgment are not “final” judgments for purposes of 28 U.S.C. § 1291.

Accordingly, we dismiss Defendant’s appeal for lack of jurisdiction.